              Case 2:20-cr-00223-JLR Document 28 Filed 03/23/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                     CASE NO. CR20-0223JLR

11                               Plaintiff,               ORDER DENYING MOTION TO
                   v.                                     REOPEN DETENTION
12
            TRINIDAD QUIJADA
13
            VALENZUELA,
14
                                 Defendant.
15
            This matter comes before the court upon Defendant’s Motion to Reopen Detention
16
     (Mot. (Dkt. # 23).) For the reasons stated below, the Motion is DENIED.
17
            The Complaint for Violation in this matter alleges that a Mexican drug trafficker
18
     arranged to provide a large quantity of fentanyl pills to an Arizona drug trafficker with a
19
     phone number belonging to Defendant. (Compl. (Dkt. # 1) ¶ 5.) Arrangements were for
20
     15,000-20,000 fentanyl pills to be transported from Phoenix to Washington State. (Id. ¶
21
     6.) Homeland Security arranged to meet the shipment at a Home Depot in Federal Way,
22


     ORDER - 1
              Case 2:20-cr-00223-JLR Document 28 Filed 03/23/21 Page 2 of 3




 1   Washington. (Id. ¶ 7.) Agents watched as a red Mini Cooper arrived and Defendant got

 2   out of the car. (Id. ¶ 9.) Defendant allegedly provided a sample of the fentanyl to a

 3   confidential source, and the transaction was completed. (Id. ¶¶ 10-11.) A narcotics

 4   detection dog detected fentanyl during the ensuing drug bust. (Id. ¶ 11.)

 5          The Government moved for detention, and Defendant was detained. (See Mot. for

 6   Detention (Dkt. # 2).) The detention includes a rebuttable presumption of a drug offense

 7   with a maximum sentence of more than 10 years. (Id. at 1.) The court has reviewed the

 8   Verbatim Transcript of Proceedings (Dkt. # 22), including the presentation by

 9   Defendant’s lawyer Ms. Paula Olson.

10          In his current effort to be released, Defendant asks “the court to establish

11   conditions of release that would enable him to return to Arizona.” (Mot. at 9.) He argues

12   that his first effort was compromised by lack of communication with his lawyer. (Id. at

13   2.) The court has reviewed the additional information and finds it does not compel a

14   different conclusion. Next, Defendant asks the court to take notice of his pending

15   deportation proceeding and that he has a “strong case.” (Id. at 2-3.) The court notes that

16   this argument will not withstand a conviction in this matter and should be considered

17   after the determination of this matter.

18          The remainder of Defendant’s arguments are covered by 18 U.S.C. § 3142(g).

19   This provision requires Defendant to establish conditions of release that will “reasonably

20   assure” defendant’s future appearances and the safety of the community. See 18 U.S.C.

21   § 3142(g). Even disregarding the weight of the evidence against Defendant, the court

22


     ORDER - 2
              Case 2:20-cr-00223-JLR Document 28 Filed 03/23/21 Page 3 of 3




 1   still cannot find conditions of release that could reasonably assure Defendant’s

 2   appearance and protect the safety of the community. See 18 U.S.C. § 3142(e)(3)(A).

 3          As Defendant has failed to rebut the presumption of detention, and the court finds

 4   oral argument on the motion would not be helpful, the Motion is DENIED.

 5          Dated this 23rd day of March, 2021.

 6

 7                                                    A
                                                      The Honorable James L. Robart
 8
                                                      U.S District Court Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
